Head, Justice.
All parties who would be affected by a judgment of reversal, and all parties who are interested in sustaining the judgment of the court below, are indispensable parties in the Supreme Court, and must be made parties to the bill of exceptions, or the writ of error must be dismissed. Edwards v. Wall, 153 Ga. 776 (113 S. E. 190) ; Emanuel Farm Company v. Batts, 176 Ga. 552 (168 S. E. 316) ; Malsby v. Shipp, 177 Ga. 54 (169 S. E. 308). Where from the record it appears that parties to the litigation in the court below, who are directly interested in having the judgment excepted to reversed by this court, are not made parties to the bill of exceptions, this court is without jurisdiction to entertain the bill of exceptions, and will dismiss the writ of error on its own motion, and this is true although there may be, as here, a motion to dismiss the writ of error upon other grounds.

Writ of error dismissed.


All the Justices concur.

Allen, Harris & Henson, for plaintiff.
O. W. Buchanan and John■ T. Dennis, for defendants.